PRATT, District Judge.
The creditors claim that no consideration moved to said corporation in the situation set forth by the finding of facts. The corporation could borrow money to enable it to settle an offer of composition made to and accepted by its creditors. Having borrowed thp money, it could give to the person who loaned the money its note with interest as an evidence of the indebtedness, and the money borrowed would form a consideration for the making of the note. Whether the money was a gift or a loan was a question of fact to be decided by the referee. He heard the evidence and ruled adversely to the objecting creditors. The testimony, so far as I have been able to assimilate it, seems to sustain the referee’s finding. It is too much to believe that Mrs. Bennett would have put herself to such inconvenience and risk with the purpose in her mind to donate so large a sum of money to the bankrupt corporation. Wifely devotion cannot be counted upon to rush to such extremes.
The decision is affirmed.